In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-048 CV

____________________


IN RE GLORIA D. JONES




Original Proceeding



MEMORANDUM OPINION


	On February 4, 2008, Gloria D. Jones filed a petition for writ of mandamus in which
she sought relief from a temporary restraining order and an order to mediate.  We declined
to stay proceedings in the trial court and requested a response from the real party in interest. 
On February 14, 2008, the real parties in interest, Robert Davis and Robbye Davis, notified
the Court that the parties attended mediation and tentatively settled the underlying case.  This
original proceeding is moot.
	Accordingly, the petition is denied without prejudice and without regard to the merits
of the issues raised in the petition for writ of mandamus.
	PETITION DENIED.

									PER CURIAM

Opinion Delivered March 20, 2008 
Before McKeithen, C.J., Kreger and Horton, JJ.